Citation Nr: 0521305	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, to reflect separate 10 percent ratings in each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1969 until April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 letter decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

On July 26, 2005, prior to the promulgation of a decision in 
the appeal, but after certification, the Board received 
written notification from the veteran that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board no longer has 
jurisdiction over this claim. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (a), (b), (c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2004). Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2004).
Such notice of withdrawal should be filed with the Agency of 
Original Jurisdiction (AOJ) until the appellant or 
representative receives notice that the appeal has been 
transferred to the Board.  Thereafter, the withdrawal should 
be filed at the Board.  38 C.F.R. § 20.204(b)(2).  

In correspondence dated in February 2004, the veteran was 
informed that his tinnitus claim was certified to the Board.  
Subsequently, in a document received by the Board on July 26, 
2005, the veteran expressed his desire to withdraw his 
pending appeal as to an increased rating for bilateral 
tinnitus to include separate 10 percent evaluations in each 
ear.  The document was signed by the veteran on September 14, 
2004. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issue on appeal, and that the appeal of the issue 
must be dismissed without prejudice.

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


